Citation Nr: 0428924	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  02-20 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals lateral meniscectomy, right knee currently 
evaluated as 30 percent disabling.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for a 
left knee disability.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for a 
neck disability.

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
post-traumatic stress disorder (PTSD).

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for arthritis.

7.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

C.L. Eckart


INTRODUCTION

The veteran served on active duty from November 1974 to July 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (RO), which denied the benefits sought on 
appeal.  

The veteran testified before the undersigned Acting Veterans 
Law Judge at a videoconference hearing held at the RO in 
January 2004.  

The issues of entitlement to service connection for 
arthritis, a back disorder, a neck disorder, a left knee 
disorder, the issue of whether new and material evidence has 
been received to reopen the claim of service connection for 
PTSD, and the claim for a TDIU rating are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's right knee disorder, with residuals that 
includes arthritis, as well as instability, has symptoms more 
closely resembling impairment compatible with severe knee 
disability for instability, as well as a functional 
limitation of flexion.  

2.  The RO previously denied a claim for service connection 
for a left knee disorder in April 1997.  The veteran was 
notified of his procedural and appellate rights in an April 
1997 letter; however, he did not perfect an appeal.

3.  New evidence received since the RO's April 1997 decision, 
denying service connection for a left knee disorder, bears 
directly and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  The RO previously denied a claim for service connection 
for a neck disorder in April 1997.  The veteran was notified 
of his procedural and appellate rights in an April 1997 
letter; however, he did not perfect an appeal.

5.  New evidence received since the RO's April 1997 decision, 
denying service connection for a neck disorder, bears 
directly and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The criteria for an increased combined evaluation of 40 
percent for postoperative residuals lateral meniscectomy 
right knee, including arthritis, limitation of motion and 
instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.25, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5261 (2004).  

2.  The RO's April 1997 decision, which denied a claim for a 
left knee disorder is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

3.  New and material evidence has been received since the 
April 1997 decision, and the claim for service connection for 
a left knee disorder is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).

4.  The RO's April 1997 decision, which denied a claim for a 
neck disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

5.  New and material evidence has been received since the 
April 1997 decision, and the claim for service connection for 
a neck disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters, Duty to Assist and Notify

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  See 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107.  This legislation provides for, 
among other things, notice and assistance to claimants under 
certain circumstances.  

VA must notify the appellant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In a letter dated in January 2002 prior to the 
issuance of the April 2002 rating decision, the RO advised 
the appellant of the VCAA and of the evidence it had and what 
evidence was needed to prevail on his claims.  Because the 
notice predated the rating decision, it is in compliance with 
the provisions of 38 C.F.R. § 3.159(b).  He was notified of 
the responsibilities of the VA and the claimant in developing 
the record.  Specifically, the appellant was notified that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, service 
department, Social Security, and other federal agencies.  He 
was advised that it was his responsibility to respond in a 
timely matter to the VA's requests for specific information 
and to provide a properly executed release so that VA could 
request the records for him.  The appellant was also asked to 
advise VA if there were any other information or evidence he 
considered relevant to his claim so that VA could help by 
getting that evidence.  

The appellant was again notified, by means of the discussion 
in an April 2002 rating decision and November 2002 statement 
of the case (SOC), of the applicable law and reasons for the 
denial of his claim.  

In regard to processing deadlines, the RO advised the 
appellant to send in any additional information or evidence 
in support of his claim on a certain date, approximately 60 
days from the date of the letter.  The RO further advised the 
claimant that if no information and evidence had been 
received within that time, his claim would be decided based 
only on the evidence the RO had previously received and any 
VA examinations or medical opinions of record.  These 
advisements are in compliance with current statutes.  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  (permits VA to adjudicate a claim within a 
year of receipt.)  This provision is retroactive to November 
9, 2000, the effective date of the VCAA.   The Board 
concludes that VA has met its duty to assist in this matter.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
The record includes the veteran's hearing testimony of 
January 2004, VA medical records and VA examination reports.  
There is no outstanding duty to obtain further medical 
evidence or medical opinion in support of the appellant's 
claim for VA to discharge. 

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).  There is so 
especially in light of the favorable decisions below.

II.  Increased Rating Right Knee

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7. 

The application of the pertinent provisions used to evaluate 
the current nature and extent of the service-connected 
disability at issue, must be considered in the context of the 
history of the disability as documented by the assembled 
records.  Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  This decision will include a review of 
the entire record, but the focus will be on the most recent 
medical findings regarding the service-connected disability 
at issue.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2003).  The United States Court 
of Appeals for Veterans Claims (Court) has held that the RO 
must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Service connection is currently in effect for right knee 
instability due to postoperative residuals lateral 
meniscectomy, right knee.  It is currently rated as 30 
percent disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  
Diagnostic Code 5257 contemplates other impairment of the 
knee such as recurrent subluxation or lateral instability.  A 
30 percent rating is assigned for severe lateral instability 
or subluxation.

The evidence reflects that the veteran has been treated and 
examined with persistent complaints of severe right knee 
disability manifested by persistent locking and instability 
as well as long standing degenerative problems in the knee.  
As far back as November 1980, X-rays showed evidence of 
degenerative changes in the right knee, which the November 
1980 X-ray described as extremely mild evidence of 
degenerative change.  The March 1981 VA examination diagnosed 
postoperative residual lateral meniscectomy with mild 
degenerative changes and ligamental laxity for the right 
knee.  

A March 1997 VA examination discussed complaints, not only of 
the knee locking and giving out, but also of weakness, loss 
of motion and persistent swelling.  The knee problems were 
said to restrict him from numerous activities such as 
running, walking, other forms of exercise, kneeling and 
squatting.  The physical examination revealed findings that 
included marked patellofemoral grinding, effusion and some 
laxity to varus and valgus stress.  There were also positive 
Mc Murray's and medial meniscal sign and problems getting up 
from a squatting position.  His range of motion was 0 to 140 
degrees.  The diagnosis on the March 1997 VA examination 
report was status post right knee lateral meniscectomy with 
residual degenerative joint disease, chronic persistent pain 
and decreased strength.

Other VA records reflected continued problems with right knee 
instability and arthritis.  Treatment records from December 
2001 to January 2002 noted that the veteran twisted his knee 
recently and had continued pain in the right knee.  

The most recent VA examination of February 2002 revealed 
complaints of constant right knee pain and one episode a week 
of the knee giving way or buckling.  Exacerbating factors 
included cold temperatures, repetitive motion and twisting 
movements.  Physical examination revealed the knees to be 
symmetric with minimal probable effusion.  There was no 
redness or warmth to the joint.  Lachman's test was negative 
and medical collateral and lateral collateral ligaments were 
intact.  On range of motion the veteran could extend the 
right lower extremity to negative 5 degrees.  Flexion was 0 
to 110 degrees; however pain was noted at 50 degrees.  With 
symptoms experienced at flare-ups and with repetitive motion 
on physical examination, there was an additional 10 degree 
loss of motion, resulting in a functional motion of 0 to 40 
degrees on flexion.  

The diagnosis in the February 2002 VA examination included 
degenerative joint disease of the right knee and residual 
postoperative pain of the right knee status post 
meniscectomy.  Regarding functional limitation, the veteran 
was said to have reduced effective range of motion, secondary 
to pain on active range of motion as well as with repetitive 
exercise.  Also an additional loss of motion with flare ups 
was noted.  

X-rays from February 2002 diagnosed degenerative changes of 
the right knee.  Treatment records from March 2003 reflect 
that the veteran continued to have problems stemming from 
degenerative joint disease in his right knee, resulting in an 
abnormal gait pattern.

The veteran's testimony from his January 2004 hearing 
reflects that his right knee disability rendered him unable 
to do activities that involved walking for long periods of 
time.  He indicated that he lost his job due to problems with 
his knee.  His friend testified that the veteran used to be 
very active when she first met him and that now he could 
barely walk.  His representative argued that a separate 10 
percent evaluation should be awarded based on the arthritis 
in the veteran's knee. 

As noted above, the veteran is presently assigned the maximum 
allowable evaluation for severe impairment of the right knee 
under Diagnostic Code 5257.  Since this disability is 
evaluated under Diagnostic Code 5257, 38 C.F.R. §§ 4.40 and 
4.45, with respect to pain, are not applicable, and 
consideration of pain does not warrant a separate compensable 
evaluation.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
However, because Diagnostic Code 5257 provides for evaluation 
of instability of the knee without reference to limitation of 
motion, it does not encompass arthritis.  The evidence of 
record clearly shows that the veteran's service connected 
right knee disability includes degenerative arthritis.  

Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation. 38 C.F.R. § 4.14.  In Esteban v. Brown, 
6 Vet. App. 259, 262 (1994), the Court held that evaluations 
for distinct disabilities resulting from the same injury 
could be combined so long as the symptomatology for one 
condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  As noted previously, 
the veteran is in receipt of a 30 percent rating for the 
service-connected right knee disability due to lateral 
instability and/or subluxation.  The Board finds that a 
separate 10 percent evaluation for the veteran's right knee 
arthritis is warranted.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010; VAOPGPREC 9-98.

Diagnostic Code 5010 addresses arthritis and limitation of 
motion but does not refer to instability.  Therefore, since 
the plain terms of Diagnostic Code 5257 and 5010 address 
either different disabilities or different manifestations of 
the same disability, the evaluation of knee dysfunction under 
both Diagnostic Codes 5257 and 5010, if the criteria for each 
code are met, is not pyramiding.  VAOPGCPREC 23-97 (1997).  
When radiologic findings of arthritis are present, a veteran 
whose knee disability is evaluated under Diagnostic Codes 
5257 or 5259 is also entitled either to a separate 
compensable evaluation under Diagnostic Code 5260 or 5261, if 
the arthritis results in compensable loss of motion, or to a 
separate compensable evaluation under 5010 if the arthritis 
results in noncompensable limitation of motion and/or 
objective findings or indicators of pain.  VAOPGCPREC 9-98 
(1998).

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings will be evaluated on the basis of limitation 
of motion of the specific joint or joints involved. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Limitation of flexion of the leg to 45 degrees warrants a 10 
percent disability evaluation.  A 20 percent evaluation 
requires that flexion be limited to 30 degrees. A 30 percent 
evaluation requires limitation to 15 degrees. 38 C.F.R. § 
4.71a, Diagnostic Code 5260.  Limitation of extension of the 
leg to 10 degrees warrants a 10 percent disability 
evaluation.  A 20 percent evaluation requires that extension 
be limited to 15 degrees.  A 30 percent evaluation requires 
that extension be limited to 20 degrees.  A 40 percent 
evaluation requires that extension be limited to 30 degrees.  
A 50 percent evaluation requires that extension be limited to 
45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261.  The 
average normal range of motion of the knee is from 0 to 140 
degrees. 38 C.F.R. § 4.71, Plate II.

The evidence on the most recent examination of February 2002 
revealed the veteran's flexion to be restricted to 40 
degrees, based on consideration of functional limitations of 
pain and flare-ups.  This restriction is consistent with a 10 
percent evaluation contemplated when flexion is restricted to 
45 degrees.  There is no evidence showing that the veteran's 
right knee flexion is limited to 30 degrees, which would 
warrant a higher rating of 20 percent under DC 5261.  The 
Board notes that the restriction of motion to 40 degrees was 
arrived at after factoring in the effects of pain and 
repetitive motion on a higher range of motion that passively 
went up to 115 degrees.  Thus, the findings of the February 
2002 VA examination suggest that a separate 10 percent 
evaluation for the veteran's right knee disorder is warranted 
based on loss of motion.  

The 10 percent evaluation for limitation of motion for the 
arthritis, combined with the 30 percent evaluation for 
instability of the right knee results in a combined 40 
percent evaluation for the disabilities of right knee.  See 
38 C.F.R. § 4.25.  The evidence does not reflect that the 
combined evaluation should exceed a 40 percent evaluation for 
the right knee disorders.  

There is no evidence suggesting ankylosis of the right knee, 
therefore Diagnostic Code 5256 evaluating ankylosis is not 
applicable.

Parenthetically, the "Amputation Rule" set forth in 38 C.F.R. 
§ 4.68 provides that "[t]he combined rating for disabilities 
of an extremity shall not exceed the rating for the 
amputation at the elective level, were amputation to be 
performed." Amputation of a leg with defective stump and 
thigh amputation recommended or amputation not improvable by 
prosthesis controlled by natural knee action may be assigned 
a 60 percent evaluation.  38 C.F.R. Part 4, Diagnostic Codes 
5163 and 5164.  Amputation of a leg at the lower level 
permitting prosthesis is assigned a 40 percent evaluation.  
Diagnostic Code 5165.  The veteran's combined disability 
evaluation for his right knee arthritis and instability is 
now 40 percent disabling. See 38 C.F.R. § 4.25.  The evidence 
does not reflect that the veteran's right knee disability to 
be the equivalent of an above the knee amputation.  

In sum, the Board finds that the evidence supports a finding 
of a separate 10 percent evaluation for loss of motion of the 
right knee due to arthritis, to be combined with the 30 
percent evaluation in effect for instability of the right 
knee for a combined evaluation of 40 percent disabling 
overall for the right knee disorder.    



III.  Whether new and material Evidence has been received to 
reopen the claim of service connection for a neck and left 
knee disability.

In an April 1997 rating decision, the RO denied the veteran's 
claims for entitlement to service connection for a left knee 
disorder and a neck disorder.  The veteran was notified of 
this decision in an April 1997 letter, which provided him 
with information as to his procedural and appellate rights.  
He did not appeal this decision.  Thus, this decision is 
final.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 20.1103.

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 
7105(c); 38 C.F.R. §§ 3.160(d), 20.302(a).  However, if new 
and material evidence is presented or secured with respect to 
a claim, which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  Under 38 C.F.R. § 
3.156(a), new and material evidence is defined as evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

Regardless of the determination reached by the RO, the Board 
must find that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996). 

The Board notes that the regulations were amended to define 
"new" as not previously submitted and "material" as related 
to an unestablished fact necessary to substantiate the claim. 
38 C.F.R. § 3.156(a).  However, these regulations are 
effective prospectively for claims filed on or after August 
29, 2001, and are therefore not applicable in this case as 
the veteran's claim to reopen was filed prior to August 29, 
2001.

At the outset, the Board notes that the duty to notify and 
assist has been met to the extent necessary to reopen the 
claims.  Thus, there is no prejudice to the veteran in 
deciding that part of the claims at this time.  VA's duty to 
notify and assist with regard to the merits of the claim is 
discussed in the REMAND section.   

The evidence considered at the time of the April 1997 
decision included the veteran's claim, his service medical 
and personnel records, VA and private medical records and VA 
examination reports.

The service medical records reflect a history given in 
November 1974 of a left tibia plate placed 14 months earlier, 
which was asymptomatic.  A July 1977 orthopedic consult for 
right knee problems noted a history of the veteran having 
fractured his left fibula in 1975, with a plate still in the 
left knee.  Records from July 1977 and May 1978 indicated 
that he had problems with pain from the tibial plate and the 
prospect of removing it was discussed both times.  An undated 
medical record indicated that removal of the left knee plate 
would be done after the veteran's right knee problems were 
treated.  The service medical records showed no evidence of 
neck problems.  

Private treatment records show that in April 1986 the veteran 
was treated for a neck sprain and stiffness from lifting 
mailbags.  An October 1986 record showed that he hurt his 
neck again in October 1986 while lifting a box of weights.  

VA treatment records from 1995 to 1996 previously considered 
by the RO showed treatment for left knee problems first shown 
in September 1995 after he fell and twisted it.  The left 
knee was said to be painful and swollen and another September 
1995 treatment record diagnosed post traumatic effusion of 
the left knee.  He continued treating the left knee in 
October 1995 when X-rays showed degenerative joint disease of 
the left patellofemoral.  VA treatment records showed 
treatment for cervical spine complaints in September 1996, 
with a history of cervical injury at work.  

In December 1996, the veteran filed a claim for entitlement 
to service connection for his left knee disability, among 
other disabilities, as secondary to his service connected 
right knee disability.  

In the final April 1997 rating decision, the RO denied 
entitlement to service connection for a left knee disorder 
and a neck condition to include as secondary to his service 
connected right knee disorder.  The denial of a left knee 
disorder was premised on the evidence not showing that the 
left knee was related to the service connected right knee 
disorder and that there was no evidence of a left knee 
disability in service.  The denial of the cervical spine 
(neck) condition was based on there being no evidence linking 
the post service injuries of the cervical spine to service.  

Evidence received since the final April 1997 RO decision 
includes records from 1973 received in June 2001 that 
documents treatment for a fracture of the left proximal tibia 
and fibula following a car accident.  The treatment included 
closed manipulation of the fracture and application of 
plaster.  

Evidence received after the April 1997 decision also includes 
evidence such as the February 2002 VA orthopedic examination.  
This examination primarily addressed the veteran's right knee 
complaints, but also took note of the veteran's complaints 
regarding his left knee.  A history was given of the left 
knee having been injured in a car accident in 1973, prior to 
service.  However his left knee problems were said to have 
gotten progressively worse since problems arose in his right 
knee.  Following examination, a diagnosis of degenerative 
joint disease affecting the right knee (as well as the left) 
was given.  

Also received after April 1997 was a March 2003 orthopedic 
note drafted by a physician's assistant, which noted the 
veteran's complaints that his chronic right knee limp was 
affecting numerous other joints, including his left knee and 
neck.  On examination, an abnormal gait pattern was noted and 
the assessment was severe knee degenerative joint disease, 
with abnormal gait pattern affecting other joints.  

The veteran testified at his January 2004 hearing that he is 
currently receiving treatment at the VA for his right knee 
problems and that the physician's assistant linked his neck 
and left knee problems to the service connected right knee 
problems.  

The Board has reviewed the evidence received into the record 
since the April 1997 RO denial and finds that new and 
material evidence has been received to reopen the claims of 
service connection for a left knee and neck disorder.  
Specifically, the February 2002 VA examination report and the 
March 2003 orthopedic note now raising the possibility of a 
link between the veteran's neck and left knee disorders and 
his service connected right knee disorder, plus the veteran's 
testimony suggesting the existence of other potentially 
probative medical evidence in this matter is evidence that 
bears directly and substantially upon the specific matters 
under consideration, and was not considered by the RO when it 
issued its April 1997 rating decision.  This evidence 
therefore constitutes new and material evidence under 38 
C.F.R. § 3.156(a), and these claims are thus reopened.


ORDER

Entitlement to a combined evaluation of 40 percent for a 
right knee disability, post operative lateral meniscectomy 
with arthritis and instability is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a left knee disorder is 
reopened; to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a neck disorder is 
reopened; to this extent only, the appeal is granted.




REMAND

Prior to this current appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA) was signed into law.  VCAA significantly 
expanded the VA's duty to notify and duty to assist.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Board finds that 
VA's duty to assist the veteran in the development of facts 
pertinent to his claim and to ensure full compliance with due 
process requirements requires a remand in this matter 
concerning the TDIU claim.  Although the veteran was advised 
of the VCAA in a May 2001 statement of the case and a 
supplemental statement of the case, he has yet to be given a 
duty to assist letter in compliance with Quartuccio regarding 
this issue currently on appeal.  A duty to assist/VCAA 
notification letter dated in March 2001 is noted to be 
restricted to the issues of entitlement to service connection 
for bone disease, PTSD and depression.  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
record indicates the veteran filed for Social Security 
disability benefits according to a psychotherapy record dated 
in November 2001.  It does not appear that an effort has been 
made to obtain potentially pertinent medical records from the 
Social Security Administration.  Also the veteran has 
testified as to undergoing VA treatment for his back, neck 
and general arthritis disorders as recently as January 2004.  
An attempt should be made to obtain all available records 
pertinent to these claims.  

Furthermore the Board notes that although the veteran 
underwent a VA examination in April 2001, the examination 
does not include a nexus opinion regarding the veteran's 
current left knee complaints, neck complaints, back 
complaints and arthritis and his service connected right knee 
problems.  Assistance shall also include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Finally, in light of the Board's determination that now 
factors in arthritis of the right knee in granting an 
increased evaluation, the veteran should be asked whether 
this satisfies the "arthritis" claim, and if not, he should 
specify all joints he is claiming entitlement to service 
connection for arthritis.  Moreover, the veteran should be 
asked whether the increased combined rating of 40 percent for 
the service-connected right knee disability satisfies his 
claim on appeal.  Based on the veteran's response, the RO 
should take appropriate action.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Send a VCAA notice letter pertaining 
to the claims of service connection for 
arthritis, for a neck, back, and left 
knee disorder, for a TDIU rating, as well 
as for the application to reopen the 
claim of service connection for PTSD.  
The VCAA notice letter should satisfy the 
requirements identified in 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, and any other 
applicable legal precedent.  Such notice 
should specifically apprise the veteran 
of the evidence and information necessary 
to substantiate his claims and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The veteran 
should also be informed that he should 
provide any evidence in his possession 
that pertains to his claims as explicitly 
required by 38 C.F.R. § 3.159(b).  A 
record of his notification must be 
incorporated into the claims file.

2.  Contact the veteran and ask him 
whether the Board's decision that granted 
an increased rating for the right knee 
based on arthritis satisfies his claim 
for entitlement to service connection for 
"arthritis."  If not, the veteran 
should be asked to clarify which joints 
he is claiming entitlement to service 
connection for arthritis.  The veteran 
should also be asked whether the Board's 
grant of a combined increased rating of 
40 percent satisfies the claim for an 
increased rating for the service-
connected right knee disability.  If it 
does not, the RO should continue to 
adjudicate the issue.  

3.  Contact the veteran and ask him 
whether he has filed a claim for Social 
Security Benefits.  If so, contact the 
Social Security Administration to obtain 
copies of any disability determination it 
has made for the appellant and copies of 
the medical records upon which any such 
decision was based.  If records 
pertaining to such claim and medical 
evidence utilized in processing such 
claim are not available, that fact should 
be entered in the claims file.

4.  Obtain records from all VA health 
care providers that have treated or 
evaluated him since January 2002.  This 
should include obtaining the records from 
the VA Medical Center in Denver through 
January 2004 and thereafter.  

5.  After completion of #1-4 above, 
schedule the veteran for the appropriate 
orthopedic examination to determine the 
nature and etiology of any left knee, 
back, neck and any arthritis disability 
that may be present.  All indicated tests 
should be accomplished.  The claims file 
must be made available to the examiners; 
the examiners should indicate in the 
examination reports that the claims file 
was reviewed.  

The examiner should opine whether it is 
at least as likely as not that the 
veteran has a current left knee, back, 
neck and/or arthritis disability which 
was incurred in service; whether any of 
these disorders are due to his service 
connected right knee disorder; or whether 
the service-connected right knee disorder 
aggravated a postservice left knee, back, 
neck or arthritis disability.  A 
rationale for all opinions expressed 
should be provided, and the examiner 
should provide separate opinions for each 
diagnosis rendered, to include any 
significant symptoms related thereto.  

6.  The RO should then readjudicate the 
veteran's claims for entitlement to 
service connection for a left knee 
disorder, a neck disorder, a back 
disorder, and for arthritis; the claim 
for a TDIU rating; and the issue of 
whether new and material evidence has 
been received to reopen the claim of 
service connection for PTSD.  If any of 
the decisions with respect to the claims 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



